UNPUBLISHED ORDER
                     Not to be cited per Circuit Rule 53


              United States Court of Appeals
                        For the Seventh Circuit
                        Chicago, Illinois 60604
                             August 25, 2005


                                  Before

               Hon. RICHARD A. POSNER, Circuit Judge

               Hon. FRANK H. EASTERBROOK, Circuit Judge

               Hon. TERENCE T. EVANS, Circuit Judge


UNITED STATES OF AMERICA,                       Appeal from the United
      Plaintiff-Appellee,                       States District Court
                                                for the Northern
No. 04-2498                  v.                 District of Indiana,
                                                Fort Wayne Division.
MACQUILLIE WOODARD,
      Defendant-Appellant.                      No. 1:02-cr-20
                                                William C. Lee, Judge.




                                  Order

     On limited remand under United States v. Paladino, 401 F.3d
471, 483-84 (7th Cir. 2005), the district judge concluded that
knowledge about the advisory status of the Sentencing Guidelines
would not have affected his decision. Defendant Woodard was
offered the opportunity to respond before we finally resolve the
appeal, and he has chosen not to do so. His 210-month sentence,
the bottom of the Guidelines range, does not appear to be
unreasonable and is therefore affirmed.